COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






JOHN MICHAEL DUNCAN,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00309-CV

Appeal from the

126th Judicial District Court
of Travis County, Texas 
 
(TC# D-1-GV-10-000555)





MEMORANDUM  OPINION

            Pending before the Court is a joint motion for reversal and remand to effectuate
settlement.  See Tex.R.App.P. 42.1(a)(2).  The motion is granted.  The trial court’s garnishment
judgment is reversed without regard to its merits, and the cause is remanded to the trial court for
further proceedings in accordance with the parties’ settlement agreement.  See Tex.R.App.P.
42.1(a)(2)(B).  Costs of appeal are assessed against Appellant.  See Tex.R.App.P. 42.1(d).


June 8, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.